Citation Nr: 0502748	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-07 480	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the veteran's service-connected 
diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1964 to 
February 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing before a local hearing officer at the RO was 
conducted in July 2003.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's current hypertension is not shown to be 
causally related to a disease contracted or injury sustained 
in service or to his already service-connected diabetes 
mellitus, Type II.  

3.  The veteran has PTSD as a result of stressful events 
coincident with his combat service during the Vietnam War.




CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of his 
service-connected diabetes mellitus, Type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

A.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as development letters 
were mailed to the veteran in October 2001 and November 2001, 
prior to the March 2002 rating decision being appealed.

Regarding the VA's duty to assist the veteran with his claim, 
the Board concludes that the discussions in the March 2002 
rating decision appealed, the February 2003 statement of the 
case (SOC), the February 2004 supplemental statement of the 
case (SSOC), and several letters over the years - 
particularly the October 2001 and November 2001 RO letters 
mentioned, informed the veteran of the information and 
evidence needed to substantiate his claim, whose specific 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated he should submit all relevant evidence in his 
possession.  When considered collectively, the RO's decision, 
SOC, SSOC, and various letters informed him of:  why the 
evidence on file was insufficient to support his position 
that his hypertension was caused or aggravated by his 
service-connected diabetes mellitus; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate his 
claim.  The October and November 2001 VCAA letters, 
especially, specifically informed him of what he should do in 
support of his claim, including perhaps having a hearing, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  So he was, in essence, informed to 
submit everything relevant he had regarding his claim.  

The RO obtained records from the service department, VA, and 
private sources.  Two fee-basis examinations and an opinion 
regarding the etiology of the veteran's hypertension were 
also obtained.  He also, as mentioned, was afforded a hearing 
before a hearing officer at the RO.  Moreover, there is no 
suggestion or argument that he was prevented from submitting 
evidence or argument in support of his claim.  In other 
words, there is no evidence missing from the record that must 
be part of the record for him to prevail on the claim.  
VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

B.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  Certain conditions, such as 
hypertension, will be presumed to have been incurred in 
service if manifested to a compensable degree within 1 year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection also is permissible for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2004).

This includes situations where a service-connected condition 
has chronically aggravated a condition that is not service 
connected.  But in these instances, compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

All blood pressure readings during service were within normal 
limits - meaning less than 140/90 (systolic/diastolic).  But 
private clinical records since service confirm the veteran 
has had hypertension since at least 1985, and was diagnosed 
with diabetes mellitus in 1996.  There is no medical 
evidence, and it is not contended, that his hypertension was 
incurred in service or first manifested within one year after 
service.  He is service connected for Type II Diabetes 
Mellitus, rated 20 percent disabling, on the basis of 
presumptive service connection due to herbicide exposure in 
Vietnam - which he in turn alleges caused or aggravated his 
hypertension.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 
448.

In a letter dated in August 2003, the veteran's private 
physician, Adnan Taj-Eldin, M.D., stated that the veteran's 
hypertension was at least as likely as not secondary or 
aggravated by his service-connected diabetes mellitus.  

A fee-basis examination was conducted in December 2003.  The 
veteran stated that he believed that he had diabetes mellitus 
since 1976, but that his physicians did not listen to his 
complaints.  The physician reviewed the veteran's medical 
records.  The physician noted that the veteran's hypertension 
was initially diagnosed in 1985, and that diabetes mellitus 
was diagnosed in 1996.  The diagnosis was hypertension.  The 
physician found no indications of hypertensive heart disease.  

The physician stated that it was not at least as likely as 
not that the veteran's hypertension is secondary to his 
diabetes mellitus.  The physician reasoned that the veteran's 
hypertension preceded the diabetes mellitus by 11 years and 
that the veteran's obesity caused the diabetes mellitus and 
hypertension.  



Another fee-basis examination was conducted in April 2004 by 
the same examiner who conducted the December 2003 
examination.  The veteran acknowledged that he was initially 
diagnosed with diabetes mellitus in 1996, but said that he 
had the symptoms years before then, although medical 
personnel ignored his complaints.  The examiner again noted 
that the veteran's hypertension preexisted his diabetes 
mellitus by several year and, therefore, was not caused by 
his diabetes mellitus.

The private physician who stated that the veteran's 
hypertension was either secondary to or aggravated by his 
service-connected diabetes mellitus relied on the history 
given by the veteran, himself, and not an independent 
objective review of the relevant evidence.  The private 
physician also did not discuss the reasoning upon which the 
assumption was based.  Generally, when a medical opinion 
relies at least partially on the veteran's rendition of his 
medical history, which is not otherwise substantiated, the 
Board is not bound to accept the medical conclusion, as it 
has no greater probative value than the facts alleged by the 
veteran.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(an opinion declines in probative value when it is not shown 
to have been based on clinical data and is not accompanied by 
any other rationale to support the opinion).

In comparison, the fee-basis examiner who determined there 
was no link between the veteran's service-connected diabetes 
mellitus and his hypertension based his medical opinion on an 
objective, independent review of the entire evidentiary 
record.  He also considered the veteran's assertions and 
history and provided the reasoning upon which his opinion was 
based.  So this is the most complete, probative evidence of 
record, and there is legitimate reason to give it greater 
weight and credibility than the evidence to the contrary.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The 
veteran's claim for secondary service connection for 
hypertension must therefore be denied because the weight of 
the competent medical evidence indicates that his current 
hypertension is not proximately due to or the result of 
or aggravated by his service-connected diabetes mellitus.  
Allen, 7 Vet. App. at 449; 38 C.F.R. § 3.310(a) (2004).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.

II.  PTSD

A.  VCAA

In this decision, the Board is granting service connection 
for PTSD - thereby resolving this claim in the veteran's 
favor.  This is the greatest benefit he can receive under the 
circumstances.  Obviously then, any failure to notify or 
assist him with this claim pursuant to the VCAA is merely 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

B.  Governing Laws, Regulations and Legal Analysis

Records confirm the veteran served in Vietnam.  His military 
occupational specialty (MOS) was medical technician.  He 
submitted a certificate indicating that he was awarded the 
Navy Achievement Medal with a Combat Distinguishing Device 
(V), in part, due to his service in Vietnam with the U. S. 
Marine Corps' 3rd Division in connection with combat 
operations against the enemy.  His service medical records 
are negative for any findings, complaints or treatment of a 
psychiatric disorder or a stress-related psychiatric illness, 
in particular.

The veteran was referred for a VA mental health assessment 
for insomnia in May 2001.  He noted that he had combat-
related nightmares and insomnia since returning from Vietnam.  
The diagnosis was PTSD.  He was again evaluated in June 2001.  
The diagnosis was insomnia (Vietnam veteran, combat medic), 
and possible PTSD and dysthymia, helped with medication.  
Subsequent VA outpatient treatment records reveal ongoing 
treatment for PTSD, insomnia, generalized anxiety disorder, 
and depression.  

In a report of an attending physician dated in January 2003, 
it was noted that the veteran had post-traumatic stress 
syndrome causing chronic problems of moderate severity.  

During his July 2003 hearing, the veteran testified that he 
was a Navy hospital corpsman stationed with the U. S. Marine 
Corps' 3rd Division in Vietnam.  He said that his duties 
primarily consisted of stacking dead bodies, unloading 
wounded servicemen from helicopters, and working at a 
children's hospital in Dong Ha.  He also noted that he had to 
recover body parts of five servicemen after a crash of a 
training jet at the Naval Air Station at Glyno, Georgia.  He 
stated that handling numerous dead and wounded servicemen 
caused his PTSD.  

A fee-basis examination was conducted in December 2003.  The 
examiner noted that the veteran served two tours in Vietnam, 
the first aboard an aircraft carrier as a hospital corpsman, 
and the second stationed with the U. S. Marine Corps' 3rd 
Division.  The veteran indicated that he was assigned to 
various firebases to control vermin and disease.  He also 
stated that he handled numerous dead and wounded servicemen.  
He was at firebases when attacked by the enemy and constantly 
worked under the threat of further attack.  The examiner 
noted that the veteran was awarded a citation for valor and 
had been diagnosed with PTSD.  The examiner diagnosed PTSD 
and listed psychosocial stressors as medical problems, 
psychiatric problems and military experiences.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-38 (1997).



The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). 

The Board recognizes that the veteran was awarded the Navy 
Achievement Medal with a Combat Distinguishing Device.  This 
award is not among those listed in the VA Adjudication 
Procedure Manual (Manual) as conclusive evidence of 
participation in combat.  See M21-1, Part VI, Change 112, 
para 11.37(b)(1) (March 10, 2004).  But this notwithstanding, 
Department of Defense (DoD) directives confirm this medal can 
be awarded for achievement in a combat or noncombat 
situation.  See Manual of Military Decorations and Awards, 
Appendix A, (B)(32) Department of Defense (DoD) 1348.33-M 
(September 1996).

The authorization of the Combat Distinguishing Devise to the 
veteran in conjunction with this award is conclusive evidence 
of his combat participation.  And as mentioned, this in turn 
means no further corroboration of his alleged stressors is 
required.  So when this is conceded and considered along with 
the reports of the several examiners who have diagnosed the 
veteran with PTSD related to these combat experiences, he is 
entitled to service connection for PTSD.  This is especially 
true if all reasonable doubt is resolved in his favor.  
See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. §§ 3.102, 
3.304(d); Hayes, Doran, Zarycki, Cohen, supra.


ORDER

Service connection for hypertension is denied.  

Service connection for PTSD is granted.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


